Gileillan, C. J.
This is a proceeding to ascertain the compensation to be paid for taking lands, consisting of a part of two lots in Shakopee, for public use for railroad *343purposes. Upon an appeal from the commissioners’ report to the court below, after a verdict there for $654.00, the court granted a new trial unless the appellant should consent to a modification of the verdict by abating $300.00 of it. From this order the appellant brings an appeal to this court. The report of the commissioners was filed August 5, 1873, and the compensation was to be assessed as of that date. On the trial the appellant, when testifying' in his own behalf, was asked by his counsel this question: “To what use are these lots adapted?” This question refers to the condition of the property at the time of the trial, and not at the time of the filing of the report, and for that reason was improper. It was objected to “as incompetent, irrelevant and immaterial to prove value of lots in this proceeding,” which objection was overruled. The objection is certainly not very explicit, but is as much so as an objection which this court sustained in 8tees v. Leonard, 20 Minn. 494.
Order affirmed.